Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, line 14, “;” has been deleted. 

Authorization for the following examiner’s amendment was given in an interview with Jonathan Soike Reg. No. 63477  on December 16, 2021. 
The application has been amended as follows: 
Claim 16, line 10, “hood” has been deleted and --hook-- has been inserted.
Claim 34, line 3, “an infinite number of” has been deleted and –several-- has been inserted. 
Claim 35, line 3, “in three dimensions” has been deleted. 

Claim 38, line 17, “in three dimensions” has been deleted. 

Allowable Subject Matter
Claims 1-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art in claim 1 and 29 does not disclose wherein when the wall attachment member is connected to a wall and the flexible member is in the fully extended position, the flexible member is configure to be inserted into and extended through a hanger of an object; and guide the hanger along the flexible member to the hook member while the flexible member is inserted into and extended through the hanger to facilitate placement of the hanger onto the hook member of the wall attachment member thereby hanging the object from the hook member and including all of the limitations within the claim.
The prior art in claim 16 does not disclose sliding the flexible member within the guide opening to an extended position; placing the hanger of the object over the flexible member when the flexible member is in an extended position and extending the flexible member through the hanger; while the flexible member is extended thought the hanger, sliding the hanger of the object down the flexible member until the hanger is placed over the hook member, thereby hanging the object on the hook member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/          Primary Examiner, Art Unit 3631